Citation Nr: 1739788	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-02 619	)	DATE
	)
	)

THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 24, 2012.

2.  Entitlement to an extra-schedular evaluation for bilateral hearing loss. 


ORDER

A TDIU is granted for the period prior to January 24, 2012. 

An extra-schedular evaluation for bilateral hearing loss is denied.


FINDINGS OF FACT

1.  Prior to January 24, 2012, the Veteran's service-connected disabilities rendered him unable to follow a substantially gainful occupation.

2.  The Veteran's bilateral hearing loss manifests in symptoms contemplated by the rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU prior to January 24, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

2.  The criteria for an extra-schedular evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Codes 6100, 6260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty with the United States Air Force from January 1973 to May 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in June 2013.  This case was previously before the Board in February 2015, when TDIU was granted beginning January 24, 2012, and a compensable evaluation for bilateral hearing loss was granted for the period prior to January 24, 2012.  The remaining issues in the case were remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

I.  Extra-Schedular Consideration of TDIU

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a veteran was or is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes.  38 C.F.R. § 4.16(a).  As discussed in the Board's February 2015 decision, the Veteran began meeting these schedular requirements on January 24, 2012.

Because it is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, the Board will submit to the Director of Compensation and Pension Services (Director) for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the above percentage standards.  38 C.F.R. § 4.16(b).  The Board cannot assign an extra-schedular rating in the first instance, but must specifically adjudicate whether to refer a case to the Director for consideration of an extra-schedular rating under section 4.16(b) when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008) (citing Thun v. Peake, 22 Vet. App. 111, 115 (2008)).  The Board did so in its February 2015 decision, in which it remanded the issue of TDIU for the Director to consider extra-schedular rating for the period prior to January 24, 2012.

Section 4.16, in contrast to extra-schedular evaluation under 38 CFR § 3.321(b)(1), discussed below, does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

In a June 2017 opinion, the Director of Compensation Service determined that entitlement to a TDIU on an extra-schedular basis was not warranted, nor was an extra-schedular increased evaluation.  The Director stated, "The evidence of record shows that hearing loss and tinnitus makes occupational activity difficult with no preclusion to sedentary activity."  The Director specifically cited to the audiological results of the May 2009 and July 2011 private examination reports and the March 2010 VA examination report.  

Concerning this determination, the Board is not bound by an adverse determination by the Director regarding extra-schedular entitlement to a TDIU.  The Court has determined that the Director's decision is in essence a decision by the AOJ and is no different than an RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  Further, the Board finds that the Director's determination that TDIU on an extra-schedular basis is not warranted is not persuasive, as the Director did not discuss the Veteran's work history and education level or any of the evidence the Veteran presented regarding his ability to follow gainful employment.

The Veteran testified at his June 2013 hearing that he began working on and building transmissions for cars and trucks before his time in the Air Force, and continued to do so after he separated from military service.  

The Veteran submitted a Form 21-8940 in July 2012, which reported one year of college education but no degree.  On this form, he claimed that he became too disabled to work in February 2006, which was when he last worked full-time.  The Veteran reported that four different employers laid him off within a month of being hired in 2007 and 2008.  The Veteran also submitted letters from three former employers, who all stated that they terminated the Veteran due to his hearing impairment interfering with his ability to perform the functions of his various jobs.  These jobs included rebuilding transmissions, work at an oil change shop, and work in the truck yard of a mechanic shop.  

Although the Veteran did complete high school, two of his former employers noted that he could not communicate with customers over the telephone because he could not distinguish what they were saying.  Accordingly, the Board finds that when viewing the evidence in the light most favorable to the Veteran, typical sedentary employment available to those with a high school education, which often involves answering phones or communicating with customers, is not compatible with the Veteran's disabilities.

Consistent with the Board's February 2015 decision, the Board finds that the evidence of record is in support of the Veteran's claim for TDIU prior to January 24, 2012.  The Veteran has testified and submitted credible supporting evidence that his service-connected bilateral hearing loss and tinnitus have limited his ability to work.  Since he last worked full-time in February 2006, he obtained new jobs in and related to his chosen line of work and commensurate with his experience and training four times in 2007 and 2008 but was terminated each time as a result of being unable to complete the work assignments due to his hearing impairment.  

For these reasons, the Board finds that entitlement to a TDIU is warranted for the period prior to January 24, 2012.

II.  Extra-Schedular Evaluation for Bilateral Hearing Loss

The Board, in its February 2015 remand, directed the AOJ to adjudicate the issue of the Veteran's entitlement to an extra-schedular evaluation for his service-connected bilateral hearing loss.  The Veteran has reported difficulties that his hearing loss disability causes in his activities of daily living, which include difficulty hearing when not face-to-face with the person speaking and difficulty in conversation with background noise.  The Board is cognizant of the Veteran's contentions concerning the functional effects of his difficulty in hearing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

The assignment of disability ratings for hearing impairment is derived from a mechanical formula.  The Court of Appeals for Veterans Claims (Court) has held that the rating criteria for hearing impairment contemplate the functional effects of decreased hearing and difficulty understanding speech in the presence of any environmental noise, as these are the effects VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  

An extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under section 3.321 is a three step inquiry.  Id. at 115-16.

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Id.  

In the instant case, given the Court's holding in Doucette, the Board finds that the Veteran's hearing loss symptoms, such as difficulty hearing people in person and on the phone, to be normal effects of having reduced hearing acuity which are contemplated by the schedular rating criteria.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted in this decision.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities is nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU throughout the appeal period, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Therefore, the Board finds that further discussion of an extraschedular rating is not warranted in this regard, and referral for consideration of an extraschedular rating in this case is not warranted. 38 C.F.R. § 3.321 (b)(1).





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Robert C. Brown, Jr., Attorney at Law


Department of Veterans Affairs


